The majority's conclusion that the question of contributory negligence was for the jury is based entirely upon the testimony of a state patrol officer whose testimony is quoted.
The testimony of experts based upon hypothetical questions cannot create an issue. In re Stern's Estate,244 N.Y. Supp. 250, affirmed, 261 N.Y. 617, 185 N.E. 762; In re Stern'sWill, 256 N.Y. Supp. 54, 235 A.D. 60.
I contend that there was no evidence in this case which could be the basis upon which to predicate the hypothetical question. In this connection, it is proper to note that hypothetical questions must be based upon the evidence in the case, not upon suppositions. Levine v. Barry, 114 Wash. 623, 195 P. 1003; Rogers on Expert Testimony (3d ed.), § 52.
There was no evidence that respondent was blinded by the lights of the approaching car. Mr. Freer, the driver of the approaching car, called as a witness for respondent, testified:
"A. As I made the corner on to the straight-away here (indicating) I was coming down this way and I noticed a truck parked in here (indicating). I guess this is the warehouse where he backed in . . . and also I noticed a car coming this way (indicating) *Page 520 
towards me. Before I got there I turned off of the highway on to the shoulder so this car, if he took a notion to go around the truck, would have the other half of the road, and just as I pulled by it goes into this truck and smashed into it. . . .
"Q. As you turned the corner down here at the end of the straight-away, your lights were on high or low beam? A. Low beam.. . .
"Q. With reference to where your lights hit the highway in front of you when on low beam in front of the car. About how far in front of your car do your lights hit the pavement? A. I would say approximately twenty or thirty feet. . . .
"Q. When you first saw Mr. Newton's car do you know how far to the west of the scene of the impact it was? A. I wouldn't say for sure, but I would imagine probably a hundred feet. . . .
"Q. I understand that before you reached the point of impact you turned off of the highway? A. Yes, I did. Q. That would be to your right? A. To the right, yes, off of the highway. Q. About how far before you reached the truck did you turn off of the highway to the right? A. Less than a hundred feet. Q. Approximately how far? A. Possibly seventy-five feet. Q. In turning off — you are coming from the east, in this direction (indicating) — were you on the right side of the highway, as you turned the corner? A. Yes. Q. Then, as you reached a point about seventy-five feet to the east of the point of impact, you turned to your right, off on the shoulder? A. Yes, I turned off. Q. The shoulder, as shown on the map, is approximately ten feet two inches wide, is that right? A. Yes. Q. As you turned to your right did you make a gradual turn? A. Yes. Q. At the time you were turning and straightening up, where were your lights on the car shining? A. Off of the road to the right some place. Q. That would be off to the right and to the northwest, is that correct? A. Northeast, or whatever it would be. Q. Here is your car in that direction? (indicating) A. That's right. Q. Your lights, during the course of making that turn, were not on the pavement at all? A. No. Q. After making the turn did you proceed on for the balance of that distance on the shoulder? A. Yes. Q. During all of that time your lights were on low beam? A. Yes. Q. Duringany of that time *Page 521 were your lights shining on the pavement? A. No, I don't thinkso. Q. Where were they shining? A. On the shoulder. Q. From thetime this turning took place, was it possible for your lights toblind someone approaching from the other direction? A. I don'tthink so. . . .
"Q. Your lights were not shining on Mr. Newton's portion ofthe highway? A. I don't think so, I don't believe they could."
(Italics mine.)
As I view this evidence, it proves conclusively that the answer to the hypothetical question had nothing to do with the accident, because it was not based upon any evidence present in the case which indicated that respondent was blinded by the lights of the approaching car. That evidence did show, however, that respondent's view of the lighted truck was in no wise obstructed.
Moreover, the testimony of the officer was of a negative nature and of the same character condemned by the majority.
The judgment should be reversed and the case dismissed. *Page 522